Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-12 Eaton Vance Senior Income Trust (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: EATON VANCE SENIOR INCOME TRUST The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 August 27, 2007 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of Eaton Vance Senior Income Trust (the Fund), which will be held at the principal office of the Fund, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, October 12, 2007 at 1:30 P.M. (Boston time). At this meeting you will be asked to consider the election of Trustees. The enclosed proxy statement contains additional information. We hope that you will be able to attend the meeting. Whether or not you plan to attend and regardless of the number of shares you own, it is important that your shares be represented. I urge you to complete, sign and date the enclosed proxy card and return it in the enclosed postage-paid envelope as soon as possible to assure that your shares are represented at the meeting. Sincerely, /s/ James B. Hawkes James B. Hawkes President and Trustee YOUR VOTE IS IMPORTANT - PLEASE RETURN YOUR PROXY CARD PROMPTLY. It is important that your shares be represented at the Annual Meeting. Whether or not you plan to attend in person, you are requested to complete, sign and return the enclosed proxy card as soon as possible. You may withdraw your proxy if you attend the Annual Meeting and desire to vote in person. EATON VANCE SENIOR INCOME TRUST NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held Friday, October 12, 2007 The Annual Meeting of Shareholders of Eaton Vance Senior Income Trust, a Massachusetts business trust (the Fund), will be held at the principal office of the Fund, The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, on Friday, October 12, 2007 at 1:30 P.M. (Boston time), for the following purposes: 1. To elect three Class III Trustees, one Class I Trustee and one Class II Trustee of the Fund. 2. To consider and act upon any other matters that may properly come before the meeting and any adjourned or postponed session thereof. The Board of Trustees has fixed the close of business on August 16, 2007 as the record date for the determination of the shareholders of the Fund entitled to notice of and to vote at the meeting and any adjournments or postponement(s) thereof. By Order of the Board of Trustees /s/ Alan R. Dynner Alan R. Dynner Secretary August 27, 2007 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of the Fund avoid the necessity and additional expense to the Fund of further solicitations by promptly returning the enclosed proxy. The enclosed addressed envelope requires no postage if mailed in the United States and is intended for your convenience. EATON VANCE SENIOR INCOME TRUST The Eaton Vance Building 255 State Street Boston, Massachusetts 02109 PROXY STATEMENT A proxy is enclosed with the foregoing Notice of the Annual Meeting of Shareholders of Eaton Vance Senior Income Trust (the Fund), to be held October 12, 2007, for the benefit of shareholders who do not expect to be present at the meeting. This proxy is solicited on behalf of the Board of Trustees of the Fund, and is revocable by the person giving it prior to exercise by a signed writing filed with the Funds Secretary, or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. Each proxy will be voted in accordance with its instructions; if no instruction is given, an executed proxy will authorize the persons named as attorneys, or any of them, to vote in favor of the election of each Trustee. This proxy material is being mailed to shareholders on or about August 27, 2007. The Board of Trustees of the Fund has fixed the close of business on August 16, 2007 as the record date for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. Shareholders at the close of business on the record date will be entitled to one vote for each share held. As of August 16, 2007, there were [36,466,497] Common Shares of beneficial interest, $.01 par value per share (Common Shares), and 4,400 Auction Preferred Shares, $.01 par value per share, liquidation preference $25,000 per share (APS), of the Fund outstanding. As of such date, to the Funds knowledge, (i) no shareholder beneficially owned more than 5% of the outstanding shares of the Fund; and (ii) the Trustees and executive officers of the Fund, individually and as a group, beneficially owned less than 1% of the outstanding shares of the Fund. The Board of Trustees of the Fund knows of no business other than that mentioned in Item 1 of the Notice of Meeting which will be presented for consideration. If any other matters are properly presented, it is the intention of the persons named as attorneys in the enclosed proxy to vote the proxies in accordance with their judgment on such matters. PROPOSAL 1. ELECTION OF TRUSTEES The Funds Agreement and Declaration of Trust provides that a majority of the Trustees shall fix the number of the entire Board and that such number shall be at least two and no greater than fifteen. The Board will fix the appropriate number of Trustees from time to time. The Funds Agreement and Declaration of Trust further provides that the Board of Trustees shall be divided into three classes. The term of office of the Class III Trustees expires on the date of the 2007 Annual Meeting, and the term of office of the Class I and Class II Trustees will expire one and two years thereafter, respectively. Accordingly, nominees for three Class III Trustees are currently proposed for election. In addition, the Board has nominated Thomas E. Faust Jr., who was appointed by the Board as a Class I Trustee effective April 23, 2007, for election as a Class I Trustee and Allen R. Freedman, who was appointed by the Board as a Class II Trustee effective April 23, 2007, for election as a Class II Trustee. Trustees chosen to succeed the Trustees whose terms are expiring will be elected for a three-year term except for Messrs. Faust and Freedman who will be elected to serve until 2008 and 2009, respectively, to coincide with the term of office of their respective Class. An effect of staggered terms is to limit the ability of entities or persons to acquire control of the Fund. Proxies will be voted for the election of the following Class III Trustee nominees: Heidi L. Steiger, Lynn A. Stout and William H. Park; for the following Class I Trustee nominee: Thomas E. Faust Jr.; and for the following Class II nominee: Allen R. Freedman. Mr. Faust, Mr. Freedman and Ms. Steiger were appointed Trustees of the Fund by the Board of Trustees effective April 23, 2007. Each nominee is currently serving as a Trustee and has consented to continue to so serve. In the event that a nominee is unable to serve for any reason (which is not now expected) when the election occurs, the 1 accompanying Proxy will be voted for such other person or persons as the Board of Trustees may recommend. No nominee is a party adverse to the Fund or any of its affiliates in any material pending legal proceeding, nor does any nominee have an interest materially adverse to the Fund. The Class I Trustees serving until the 2008 Annual Meeting are Benjamin C. Esty, Thomas E. Faust Jr., James B. Hawkes and Ronald A. Pearlman. The Class II Trustees serving until the 2009 Annual meeting are Allan R. Freedman, Norton H. Reamer and Ralph F. Verni. The three Class III Trustee nominees, one Class I Trustee nominee and one Class II Trustee nominee and the Funds current remaining Class I and Class II Trustees and their principal occupations for at least the last five years are as described below. TRUSTEES Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee Position(s) Held with Fund Name, Address and Age Principal Occupations During Past Five Years CLASS III TRUSTEES NOMINATED FOR ELECTION NONINTERESTED TRUSTEES William H. Park Class III Until 2007. Vice Chairman, Commercial Industrial 178 None DOB: 9/19/47 Trustee 3 years. Finance Corp. (specialty finance company) Trustee (since 2006). Formerly, President and since 2003. Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002-2005). Heidi L. Steiger Class III Until 2007. President, Lowenhaupt Global Advisors, 175 Director of DOB: 7/8/53 Trustee 3 years. LLC (global wealth management firm) Nuclear Trustee (since 2005); Formerly, President and Electric since 2007. Contributing Editor, Worth Magazine Insurance Ltd. (2004); Formerly, Executive Vice President (nuclear and Global Head of Private Asset insurance Management (and various other positions), provider) and Neuberger Berman (investment firm) Aviva USA (1986-2004). (insurance provider) Lynn A. Stout Class III Until 2007. Paul Hastings Professor of Corporate and 178 None DOB: 9/14/57 Trustee 3 years. Securities Law, University of California at Trustee Los Angeles, School of Law. since 1999. CLASS I TRUSTEE NOMINATED FOR ELECTION INTERESTED TRUSTEE Thomas E. Faust Jr. Class I Until 2008. President of Eaton Vance Corp. (EVC), 178 Director of DOB: 5/31/58 Trustee 3 years. Eaton Vance Management (EVM or Eaton Eaton Vance Trustee Vance), Boston Management and Corp. since 2007. Research (BMR) and Eaton Vance, Inc. (EV), and Director of Eaton Vance Distributors, Inc. (EVD). Chief Investment Officer of EVC, Eaton Vance and BMR. Trustee and/or officer of 178 registered investment companies and 5 private investment companies managed by Eaton Vance or BMR. 2 Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee Position(s) Held with Fund Name, Address and Age Principal Occupations During Past Five Years CLASS II TRUSTEE NOMINATED FOR ELECTION NONINTERESTED TRUSTEE Allen R. Freedman Class II Until 2009. Former Chairman and Chief Executive 176 Director of DOB: 4/3/40 Trustee 3 years. Officer of Assurant, Inc. (insurance Assurant, Inc. Trustee provider) (1978-2000). Formerly a Director and Stonemor since 2007. of Loring Ward International (fund Partners L.P. distributor) (2005-2007). (owner and operator of cemeteries) CLASS I AND CLASS II TRUSTEES INTERESTED TRUSTEE James B. Hawkes President Until 2008. Chairman and Chief Executive Officer of 178 Director of DOB: 11/9/41 and Class I 3 years. EVC, BMR, EVM and EV; Director of Eaton Vance Trustee Trustee EV; and Director of EVD. Trustee and/or Corp. since 1998. officer of 178 registered investment companies in the Eaton Vance Fund Complex. NONINTERESTED TRUSTEES Benjamin C. Esty Class I Until 2008. Roy and Elizabeth Simmons Professor of 178 None DOB: 1/2/63 Trustee 3 years. Business Administration, Harvard Trustee University Graduate School of Business since 2005. Administration (since 2003). Formerly, Associate Professor, Harvard University Graduate School of Business Administration (2000-2003). Ronald A. Pearlman (A) Class I Until 2008. Professor of Law, Georgetown University 178 None DOB: 7/10/40 Trustee 3 years. Law Center. Trustee since 2003. 3 Term of Office and Length of Time Served Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee Position(s) Held with Fund Name, Address and Age Principal Occupations During Past Five Years Norton H. Reamer Class II Until 2009. President, Chief Executive Officer and a 178 None DOB: 9/21/35 Trustee 3 years. Director of Asset Management Finance Trustee Corp. (a specialty finance company serving since 1998. the investment management industry) (since October 2003). President, Unicorn Corporation (an investment and financial advisory services company) (since September 2000). Formerly, Chairman and Chief Operating Officer, Hellman, Jordan Management Co., Inc. (an investment management company) (2000-2003). Formerly, Advisory Director of Berkshire Capital Corporation (investment banking firm) (2002-2003). Ralph F. Verni (A) Chairman Until 2009. Consultant and private investor. 178 None DOB: 1/26/43 of the 3 years. Board and Trustee Class II since 2005 Trustee and Chairman of the Board since 2007. (1) The business address of each Trustee is The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109. (2) Includes both master and feeder funds in a master-feeder structure. (A) APS Trustee. Interested Trustees Thomas E. Faust Jr. and James B. Hawkes are interested persons (as defined in the Investment Company Act of 1940 (the 1940 Act)) by reason of their affiliations with EVM, the Funds investment adviser, and EVC, a publicly-held holding company, which owns all the outstanding shares of EVM and of EVMs trustee, EV. (EVM, EVC, and their affiliates are sometimes referred to collectively as the Eaton Vance Organization.) Messrs. Faust and Hawkes hold positions with other Eaton Vance affiliates that are comparable to their position with Eaton Vance listed above. Election of Trustees by APS and Common Shares Under the terms of the Funds By-Laws, as amended (the By-Laws), the holders of the APS are entitled as a class, to the exclusion of the holders of the Common Shares, to elect two Trustees of the Fund (identified by an (A) after their names in the table above). Simply stated, the APS Trustees are only elected by the holders of the Funds APS. Holders of Common Shares do not vote on the election of APS Trustees. No APS Trustees are to be elected at this meeting. The By-Laws further provide for the election of the nominees named above by the holders of the Common Shares and the APS, voting as a single class. Election of Trustees is non-cumulative. Shareholders do not have appraisal rights in connection with the proposal in this proxy statement. The Trustees of the Fund shall be elected by the affirmative vote of a plurality of the shares of the Fund entitled to vote. 4 Share Ownership By Trustee The following table shows the dollar range of shares beneficially owned in the Fund and in all Eaton Vance funds by each Trustee: Aggregate Dollar Range of Equity Securities in all Eaton Vance Funds Overseen by Trustee + Dollar Range of Fund Shares Held + Name of Trustee Interested Trustees Thomas E. Faust Jr. None Over $100,000 James B. Hawkes Over $100,000** Over $100,000 Noninterested Trustees Benjamin C. Esty None Over $100,000 Allen R. Freedman None Over $100,000 William H. Park None Over $100,000 Ronald A. Pearlman None Over $100,000 Norton H. Reamer None Over $100,000 Heidi L. Steiger None $50,001 - $100,000 Lynn A. Stout None Over $100,000* Ralph F. Verni None Over $100,000 * Includes shares which may be deemed to be beneficially owned through the Trustee Deferred Compensation Plan. ** Shares held by a family member for which Mr. Hawkes has power of attorney. + Figures are as of August 16, 2007. Board Meetings and Committees During the fiscal year ended June 30, 2007, the Trustees of the Fund met ten times. The Board of Trustees has three formal standing committees, an Audit Committee, a Special Committee and a Governance Committee. The Audit Committee met five times, the Special Committee met eleven times and the Governance Committee met eight times during such period. Each Trustee attended at least 75% of the Board and Committee meetings on which he or she serves. None of the Trustees attended the Funds 2006 Annual Meeting of Shareholders. The Audit, Special and Governance Committees of the Board of Trustees of the Fund are each comprised of Trustees who are not interested persons as that term is defined under the 1940 Act (Independent Trustees). The respective duties and responsibilities of these Committees remain under the continuing review of the Governance Committee and the Board. Messrs. Reamer (Chair), Park and Verni, and Mmes. Steiger and Stout serve on the Audit Committee of the Board of Trustees of the Fund, such Audit Committee being established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934. Each Audit Committee member is independent under applicable listing standards of the New York Stock Exchange. The purposes of the Audit Committee are to (i) oversee the Funds accounting and financial reporting processes, its internal control over financial reporting, and, as appropriate, the internal control over financial reporting of certain service providers; (ii) oversee or, as appropriate, assist Board oversight of the quality and integrity of the Funds financial statements and the independent audit thereof; (iii) oversee, or, as appropriate, assist Board oversight of, the Funds compliance with legal and regulatory requirements that relate to the Funds accounting and financial reporting, internal control over financial reporting and independent audits; (iv) approve, prior to appointment, the engagement and, when appropriate, replacement of the independent auditors, and, if applicable, nominate independent auditors to be proposed for shareholder ratification in any proxy statement of the Fund; (v) evaluate the qualifications, independence and performance of the independent auditors and the audit partner in charge of leading the audit; and (vi) prepare such Audit Committee reports consistent with the requirements of Rule 306 of Regulation S-K for inclusion in the proxy statement for the Annual Meeting of Shareholders of the Fund. The Funds Board of Trustees has adopted a written charter for its Audit Committee, a copy of which, without appendices, is 5 attached as Exhibit A. The Audit Committees Report is set forth below under Additional Information. The Board of Trustees of the Fund have designated Messrs. Park and Reamer as the Funds Audit Committee financial experts. Messrs. Verni (Chair), Esty, Freedman, Park, Pearlman and Reamer serve on the Special Committee of the Board of Trustees of the Fund. The purposes of the Special Committee are to consider, evaluate and make recommendations to the Board of Trustees concerning the following matters: (i) contractual arrangements with each service provider to the Fund, including advisory, sub-advisory, transfer agency, custodial and fund accounting, distribution services (if any) and administrative services; (ii) any and all other matters in which any of the Funds service providers (including Eaton Vance or any affiliated entity thereof) has an actual or potential conflict of interest with the interests of the Fund or its shareholders; and (iii) any other matter appropriate for review by the Independent Trustees, unless the matter is within the responsibilities of the Audit Committee or the Governance Committee of the Fund. Mmes. Stout (Chair) and Steiger, and Messrs. Esty, Freedman, Park, Pearlman, Reamer and Verni serve on the Governance Committee of the Board of Trustees of the Fund. Each Governance Committee member is independent under applicable listing standards of the New York Stock Exchange. The purpose of the Governance Committee is to consider, evaluate and make recommendations to the Board of Trustees with respect to the structure, membership and operation of the Board of Trustees and the Committees thereof, including the nomination and selection of Independent Trustees and a Chairperson of the Board and the compensation of Independent Trustees. The Funds Board of Trustees has adopted a written charter for its Governance Committee, a copy of which is attached as Exhibit B but is not available on Eaton Vances website. The Governance Committee identifies candidates by obtaining referrals from such sources as it deems appropriate, which may include current Trustees, management of the Fund, counsel and other advisors to the Trustees, and shareholders of the Fund who submit recommendations in accordance with the procedures described in the Committees charter. In no event shall the Governance Committee consider as a candidate to fill any vacancy an individual recommended by management of the Fund, unless the Governance Committee has invited management to make such a recommendation. The Governance Committee will, when a vacancy exists or is anticipated, consider any nominee for Independent Trustee recommended by a shareholder if such recommendation is submitted in writing to the Governance Committee, contains sufficient background information concerning the candidate, including evidence the candidate is willing to serve as an Independent Trustee if selected for the position, and is received in a sufficiently timely manner. The Governance Committees procedures for identifying and evaluating candidates for the position of Independent Trustee, including the procedures to be followed by shareholders of the Fund wishing to recommend such candidates for consideration by the Governance Committee and the qualifications the Governance Committee will consider, are set forth in Appendix A to the Committees charter. Communications with the Board Shareholders wishing to communicate with the Board may do so by sending a written communication to any Chairperson of the Board, the Chairperson of any of the Audit Committee, Special Committee or Governance Committee or to the Independent Trustees as a group, at the following address: The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109, c/o the Secretary of the Fund. Remuneration of Trustees The fees and expenses of those Trustees of the Fund who are not members of the Eaton Vance Organization will be paid by the Fund. For the fiscal year ended June 30, 2007, the noninterested Trustees of the Fund earned the compensation set forth below in their capacities as Trustees of the Fund. For the calendar year ended December 31, 2006, the Trustees earned the compensation set forth below in their capacities as Trustees of the funds in the Eaton Vance fund complex : 6 Total Compensation From Fund and Fund Complex Aggregate Compensation from Fund Name of Trustee Benjamin C. Esty $2,306 $185,000 Allen R. Freedman 571 n/a William H. Park 2,305 185,000 Ronald A. Pearlman 1,908 185,000 Norton H. Reamer 2,451 195,000 Heidi L. Steiger 564 n/a Lynn A. Stout 2,452
